RICHARD NOBLE,                      )
                                    )
      Petitioner/Appellant,         )   Appeal No.
                                    )   01-A-01-9503-CH-00093
v.                                  )
                                    )   Davidson Chancery
STATE OF TENNESSEE, TENNESSEE       )   No. 94-2274-I
DEPARTMENT OF CORRECTION, et al,    )

      Respondents/Appellees.
                                    )
                                    )                   FILED
                                                            Jan. 19, 1995

                 COURT OF APPEALS OF TENNESSEE          Cecil Crowson, Jr.
                                                            Appellate Court Clerk

                 MIDDLE SECTION AT NASHVILLE


     APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY

                    AT NASHVILLE, TENNESSEE


     THE HONORABLE IRVIN H. KILCREASE, JR., CHANCELLOR




RICHARD NOBLE, Pro Se
Route 1, Box 330
Tiptonville, Tennessee    38079




CHARLES W. BURSON
Attorney General & Reporter

MERRILYN FEIRMAN
Assistant Attorney General
Criminal Justice Division
450 James Robertson Parkway
Nashville, Tennessee 37243-0493
     ATTORNEY FOR RESPONDENTS/APPELLEES




                         AFFIRMED AND REMANDED
                                        SAMUEL L. LEWIS, JUDGE
                         O   P I N I O N


       Petitioner/appellant Richard Nobel was tried and found

guilty of first degree murder and sentenced under the Class X

Statute to life imprisonment on 16 October 1981.



       He filed a "Petition for Review of the Administrative

Procedures Act for a Declaratory Order/Declaratory Judgment" in the

Chancery Court for Davidson County on 28 July 1994.     He alleged

that in June 1994 he filed for a declaratory order "against the

Tennessee Department of Corrections."      He argues that he "is

presently being illegally incarcerated by the Tennessee Department

of Corrections" in that he was (a) sentenced under the Class X

Statute on 16 October 1981 to a life sentence and, (b) since the

date the petitioner was sentenced in 1981, the Class X laws under

which the petitioner was sentenced have been "and are repealed by

legislative acts and replaced with a new 1989 Sentencing Reform

Act;" (c) that the legislature has repealed the Class X Statutes

and enacted a new 1989 Sentencing Reform Act and that it failed to

enact separate savings clauses to keep in effect the Class X

Statutes under which he was sentenced in 1981.



       He insists that the Department of Corrections is acting

illegally and exceeding its authority by altering and changing his

current "holding statutes to be able to continue the incarceration

of the petitioner."



       Petitioner insists that once the legislature repeals the

statute under which he was sentenced and did not specifically

"place [sic] a separate savings clause in effect, that it acts as

a pardon to those that were sentenced under such statutes."




                                2
          Tennessee Code Annotated section 40-35-117, in pertinent

part, states as follows:

          (a) All person who committed crimes on or after
          November 1, 1989, shall be tried and sentenced
          under the provisions of this chapter.

       () Uls poiie b te Uie Sae o Tnese Cnttto, ay pro snecd o o atr Nvme
        b nes rhbtd y h ntd tts r ense osiuin n esn etne n r fe oebr
1, 1989, for offenses committed between July 1, 1982 and November
1, 1989 shall be sentenced under the provisions of this chapter.

          (c) All persons who committed crimes prior to July
          1, 1982, prior law shall apply and remain in full
          force and effect in every respect, including, but
          not limited to, sentencing, parole and probation.



          As we have stated, the petitioner insists that the Class X

Statute    under   which   he   was   sentenced    was    repealed     by   the

legislature and replaced by the 1989 Sentencing Reform Act.



          Petitioner's argument is without foundation. The Sentencing

Reform Act of 1989 specifically provides that the Sentencing Reform

Acts of 1989 would apply only to person who had committed crimes

after July 1, 1982.



          The petitioner in this instance was sentenced on 16 October

1981, although the exact date on which he committed the murder is

not contained in the record.       It is clear that both the crime for

which he was sentenced and the sentencing occurred prior to the

enactment of the Sentencing Reform Act of 1989.



          The contention of petitioner that the 1989 Sentencing Reform

Act replaced the Class X Statute is without merit.             The Chancellor

properly dismissed the Petition for Declaratory Judgment.



          The judgment of the Chancellor is in all respects affirmed,

and the cause is remanded to the Chancery Court for any further

necessary    proceedings.       Costs     on   appeal    are   taxed   to   the

petitioner/appellant.


                                      3
                                __________________________________
                                SAMUEL L. LEWIS, JUDGE



CONCUR:



_________________________________
BEN H. CANTRELL, JUDGE



_________________________________
WILLIAM C. KOCH, JR., JUDGE




                               4